UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10- Q [mark one] x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52703 Kinder Travel, Inc. (Exact name of registrant as specified in its charter) Nevada 20-4939361 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 20385 64th
